6 S.Ct. 1190
117 U.S. 601
29 L.Ed. 791
EXPRESS CASES.1ST. LOUIS, I. M. & S. RY. CO.v.
SOUTHERN EXP. CO. (Appeal from the Circuit Court of the

United States for the Eastern District of Missouri.)
MEMPHIS & L. R. R. CO.
v.
SAME. (Appeal from the Circuit Court of the United
States for the Eastern District of Arkansas.)
MISSOURI, K. & T. RY. CO.
v.
DINSMORE, President, etc., ADAMS EXP. CO. (Appeal from
the Circuit Court of the United States for the
District of Ransas.)
Filed April 9, 1886.
WAITE, C. J.


1
In pursuance of a stipulation of counsel for the respective parties filed in these cases, it is ordered by the court that the decrees entered by this court in these cases be, and they are hereby, amended by adding thereto the following:


2
It is further ordered that said reversal shall be without prejudice to the proceeding already had in adjusting the accounts between the parties of the business done while the injunction therein granted by that court was in force, but not to fix any particular standard of compensation in respect of the transactions in question; and proceed with the adjusting of such accounts, and to make proper orders for the speedy adjusting of the same, to the end that just compensation may be made to the defendant below on dismissing said bill for services performed pending the suit; and to that end the master heretofore appointed therein, or such other master as the court may appoint in his place, may consider all the proots relevant thereto heretofore taken in the canse, whether before or since a final hearing, and such other proofs an may be adduced relating to the extent and value of the service rendered by the defendant below for the complainant, and the payments made on account thereof, and relating to such other matters, necessary to be inquired into, in order to adjust said accounts between the various parties, to the end that a proper final decree may be entered in accordance with the opinion of this court.



1
 S. C. 10 Fed. Rep. 210.